Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on October 18, 2021 is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-13 contain the trademarks/trade names PANTONE 2387C, PANTONE 2111XGC, PANTONE 2350C, PANTONE 1788XGC, PANTONE 288C and PANTONE 4625C.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe different colors in a color chart and, accordingly, the identification/description is indefinite.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (CN 104792775, submitted in the IDS filed on May 29, 2019).
Yin et al teach of a color chart, a method and a test kit/pack for the colorimetric determination of chemical oxygen demand (COD) in a sample of water. The test kit/pack comprises an oxidant, a standard color chart, and other reagents such as hydrogen sulfate, silver sulfate and mercury sulfate required to determine COD of a water sample. The oxidant comprises potassium dichromate. The standard color chart in the kit comprises color components specified as different PANTONE standardized colors (i.e. PANTONE 116C, PANTONE 109C, PANTONE 108C, PANTONE 107C, PANTONE 106C, PANTONE 395C, PANTONE 396C, PANTONE 380C, PANTONE 2296C, PANTONE 2298C, etc.). The test kit/pack is used to perform a method of determining chemical oxygen demand (COD) in a water sample by reacting a water sample with the potassium dichromate oxidant and the other reagents in the kit, wherein a color forms in the sample due to the reaction of the reagents with organic compounds in the water sample, and comparing the color formed in the sample to the standardized PANTONE colors in the color chart. The different standardized PANTONE colors in the color chart represent different known amounts of organic compounds in a sample of water. Thus, when a water sample matches a PANTONE color in the color chart after reaction with the reagents in the kit, the water sample is determined to have the amount of organic compounds therein which is represented by the matching PANTONE color. See the English-language abstract of Yin et al. 
Yin et al fail to teach that the color chart comprises a blue component specified as PANTONE 2387C, an indigo component specified as PANTONE 2111XGC, an umber component specified as PANTONE 2350C, an orange component specified as PANTONE 1788XGC, a dark blue component specified as PANTONE 288C, and a brown component specified as PANTONE 4625C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a blue component specified as PANTONE 2387C, an indigo component specified as PANTONE 2111XGC, an umber component specified as PANTONE 2350C, an orange component specified as PANTONE 1788XGC, a dark blue component specified as PANTONE 288C, and a brown component specified as PANTONE 4625C in the standard color chart taught by Yin et al since the color chart taught by Yin et al used to determine different levels of chemical oxygen demand in a water sample contains different PANTONE standardized colors, and one of ordinary skill in the art could easily envision using routine experimentation to change the specific standardized PANTONE colors in the color chart in order to optimize the determination of different organic compounds and different desired levels of organic compounds in a water sample. With regards to claims 2-5, 7 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include different numeric designations or signs, such as 50, 75, 100, 125, 150 and 200, in association with the different standardized PANTONE colors in the color chart taught by Yin et al because such designations or signs could be used to represent different known levels or amounts of organic compounds in a water sample, and thus, easily indicate to a user a known chemical oxygen demand of a water sample when a color of the water sample reacted with the reagents in the kit matches a certain color in the color chart.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (CN 104792775, submitted in the IDS filed on May 29, 2019) in view of Hickey et al (US 3,540,845). For a teaching of Yin et al, see previous paragraphs in this Office action. Yin et al fail to teach that the test pack/kit for determining chemical oxygen demand in a water sample also contains therein a reductant and an indicator. 
Hickey et al teach of a known method for determining chemical oxygen demand of a water sample which is rapid and can be performed easily in the field with a minimum amount of time and equipment. The method comprises reacting a sample of water with an oxidant comprising potassium dichromate (claims 10-11), adding a ferroin indicator (claims 10 and 13) to the sample, and titrating any remaining potassium dichromate oxidant leftover in the sample with a reductant comprising an ammonium ferrous sulfate solution (i.e. an ammonium iron(II) sulfate solution, claims 10 and 12). The sample solution will change color when all of the leftover potassium dichromate oxidant has reacted with the reductant, and the titration endpoint is used to determine an amount of organic compounds originally in the water sample that react with the oxidant. The determined amount of organic compounds in the water sample represents the chemical oxygen demand of the water sample. See the abstract, lines 24-70 in column 2, column 3, lines 1-6 in column 4, lines 40-71 in column 5, and the claims of Hickey et al. 
Based on a combination of Yin et al and Hickey et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test pack/kit used for determining chemical oxygen demand in a water sample taught by Yin et al a reductant and an indicator in addition to the oxidant and the color chart since Hickey et al teach that a known and common method for determining chemical oxygen demand of a water sample employs reagents comprising an oxidant (i.e. potassium dichromate), a reductant (i.e. ammonium ferrous sulfate), and a ferroin indicator which cause a color change in a water sample, and the substitution of one known set of reagents for determining chemical oxygen demand of a water sample (i.e. the reagents taught by Hickey et al) for the reagents taught by Yin et al used for the same purpose would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Kalia et al (US 6,967,104) who teach of a rapid method for the estimation of chemical oxygen demand. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 3, 2021